Citation Nr: 1612163	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-19 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial higher (compensable) rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971, including combat service in the Republic of Vietnam.  He received various decorations evidencing combat including the Combat Infantryman Badge, the Purple Heart Medal, and the Bronze Star with "V" device.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, that granted service connection and a 30 percent rating for PTSD, effective July 10, 2008, and granted service connection and a noncompensable rating for bilateral hearing loss, effective July 10, 2008.  By this decision, the RO also denied service connection for degenerative joint disease of the cervical spine, to include as secondary to service connected residuals of a shrapnel wound to the left shoulder, and for a right upper extremity radiculopathy (listed as a right shoulder condition).  

In September 2010, the Veteran appeared at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  

In a July 2013 decision, the Board granted service connection for degenerative joint disease of the cervical spine.  The Board also remanded the issues of entitlement to service connection for right upper extremity radiculopathy, to include as secondary to degenerative joint disease of the cervical spine; entitlement to an initial rating higher than 30 percent for PTSD; and entitlement to an initial higher (compensable) rating for bilateral hearing loss, for further development.  

A July 2013 RO decision implemented the Board's July 2013 decision and granted service connection and a 10 percent rating for degenerative joint disease of the cervical spine, with transient radiculopathy of the left upper extremity, effective July 10, 2008.  

An August 2013 RO decision granted service connection and a 10 percent rating right upper extremity peripheral neuropathy, effective July 29, 2013.  Therefore, that issue is no longer on appeal.  

The issue of entitlement to an initial higher (compensable) rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the effective date of service connection on July 10, 2008, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to various symptoms.  


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no higher, for PTSD have been met since service connection became effective on July 10, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard July 2008 letter satisfied the duty to notify provisions for the underlying service connection claim.  In any case, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  More recent treatment records were obtained pursuant to the Board's July 2013 remand.  

The Veteran has also been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for entitlement to a higher rating for PTSD.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Additionally, the Veteran was provided with a VA examination in October 2008.  Pursuant to the Board's July 2013 remand, the Veteran was also provided with a VA examination in July 2013.  The examinations are sufficient evidence for deciding this claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.  

II. Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

A 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  

In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.

Private and VA treatment records dated from May 2007 to September 2008 show treatment for multiple disorders including PTSD.  

For example, a September 2008 statement from a VA counseling therapist indicates that the Veteran presented with chronic symptoms including nightmares; sleep disturbance; isolation; irritability; anxiety; hypervigilance; a lack of interest in activities; and a restricted range of affect.  The therapist reported that although the Veteran had a stable marriage and solid relationships with his parents, children, and grandchildren, he found it difficult to experience a range of emotions and he remained unable to feel close to anyone.  The therapist stated that it appeared that the Veteran managed his symptomatic, social, and interpersonal difficulties through the years by maintaining a strict adherence to his established routine.  It was noted that the Veteran's routine included a complete immersion in his position as a manager of fleet operations at an automobile dealership where he had worked for almost forty years.  

The therapist indicated that the Veteran was responsible and hardworking, and that he had been successful in his career, as well as in his relationships with his immediate family.  The therapist indicated that the Veteran had chronic symptoms for forty years, the most of severe of which included recurrent dreams; intrusive thoughts; avoidance of people and places that might cause adverse physiological or psychological responses; and chronic hyperarousal and hypervigilance that have provided ritualistic habits and have prevented him from adequate sleep.  It was noted that the Veteran was often irritable, but that he denied any history of sudden outbursts of anger.  The therapist maintained that although the Veteran cared deeply for his family, those closest to him cited his restricted range of affect and isolative nature as troublesome.  The therapist reported that the Veteran was extremely guarded and that he was resistant to engage in the therapeutic process.  It was recommended that the Veteran return for individual or group counseling as needed.  

An October 2008 VA psychiatric examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he was not currently in psychiatric treatment or counseling, but that he did go to a VA facility three times.  He stated that he had trouble sleeping and that he could not be in crowded places.  He indicated that he could not keep the lights on with the shades open and that he was very jumpy.  The Veteran reported that he was currently in his second marriage and that he had been married to his current wife for thirty-three years.  He maintained that he had no problems at all in his relationship with his wife.  He stated that he had a son and two stepchildren and that his relationships with all of them were excellent.  The Veteran indicated that he had two children from his first marriage and that he also had excellent relationships with those children.  

The Veteran reported that he was currently working full-time as a head of a commercial and fleet department for an auto dealership where he had worked for thirty-seven years.  The Veteran maintained that his job performance was at the top of the industry and that he got along with everybody for the most part.  He stated that he had never been in trouble with the law as either a teenager or as an adult.  He stated that he did not drink alcohol and that he had never abused alcohol or drugs.  The Veteran indicated that he did not have any psychiatric problems or any assaultive behavior prior to the military.  

The examiner reported that the Veteran's behavior was tense and rigid, and that is speech was metered.  The examiner stated that the Veteran's mood was basically flat, and that his mood and affect were emotionless.  It was noted that there was no indication or depersonalization.  The examiner indicated that the Veteran had suffered two episodes of derealization in the previous six to eight months.  The examiner reported that there were no hallucinations and illusions, and that the Veteran's thought processes were logical and goal directed.  It was noted that the Veteran denied that he had any suicidal ideation, but that he did report that he had homicidal ideation of a passive nature.  The examiner indicated that the Veteran was oriented times three, that his attention and concentration were intact, and that his short-term memory and long-term memory were also intact.  The examiner stated that the Veteran's ability for abstract and insightful thinking was within the normal range, and that his commonsense reasoning and judgment were also within the normal range.  

The examiner reported that the Veteran was a light sleeper and that he slept about four to six hours each night.  It was noted that the Veteran would awaken ten to twelve times per night, sometimes due to pain in his back and left shoulder.  The examiner indicated that the Veteran had bad dreams and nightmares that resulted in night sweats.  The examiner stated, as to his temper, that the Veteran described having a short-fuse over the previous few months.  The Veteran denied that he had depression or anxiety.  

The examiner indicated that it was evident that the Veteran's combat trauma intruded on his thought process and that he tried his best not to think about such trauma at all.  It was noted that the Veteran had been successful in that regard.  The examiner reported that the Veteran had nightmares once or twice a month and that he was constantly hypervigilant.  The examiner indicated that the Veteran kept a gun next to him in his bed and in his truck.  The examiner stated that the Veteran had numbing of his general responsiveness, which his wife had complained about.  The examiner reported that the Veteran had a bad temper, that he refused to go to events, that he did not like crowds, that he startled easily, and that he was bothered by loud noises.  It was noted that there was no sense of disillusionment.  

The diagnosis was PTSD.  A GAF score of 55 was assigned.  The examiner maintained that the Veteran met the full criteria for PTSD.  The examiner indicated that the Veteran's GAF score was in the moderate range because although he had a few friends, he did have some minor conflicts at work and at home.  The examiner stated that for the most part, the Veteran was functioning adequately.  The examiner indicated that the Veteran's PTSD symptoms only mildly interfered with his employment functioning, but that they moderately to seriously interfered with his social functioning.  The examiner stated that the Veteran's PTSD symptoms resulted in a decrease primarily in social functioning.  It was noted that the Veteran had been able to control his PTSD symptoms at work, but that they were starting to leak out in terms of difficulties with some new owners with whom he was trying to work things out.  

Private and VA treatment records dated from June 2009 to February 2013 refer to treatment for multiple disorders including PTSD.  

For example, a September 2010 VA treatment entry notes that the Veteran reported that he had nightmares and cold sweats.  He indicated that he avoided crowds, which was more difficult as his grandchildren were growing older.  The Veteran stated that he had been married to his second wife for thirty-five or thirty-six years and that he had five children from his first and second marriages.  The examiner reported that the Veteran was alert and that his speech was fluid with a normal tone.  It was noted that the Veteran's mood was easily irritable and that it had worsened in the previous few years.  The examiner stated that the Veteran's affect was congruent, that his thoughts were organized and linear, and that there was no psychosis.  The examiner indicated that the Veteran did not have suicidal or homicidal intent, but that he had thoughts to harm others without carrying any acts out.  The examiner reported that the Veteran was oriented and that his memory was intact.  It was noted that the Veteran's sleep was disturbed at times, that his energy and appetite were adequate, and that his insight and judgment were both good.  The diagnosis was PTSD and a GAF score of 65 was assigned.  

A July 2013 VA psychiatric examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had been married for thirty-six years and that he had an excellent relationship with his wife.  He reported that he also had excellent relationships with his children and stepchildren.  The Veteran indicated that he worked as a fleet and commercial manager at an automobile dealership and that he had been in that position since 1988.  He related that he started working at the dealership in 1971.  He indicated that his job performance was alright and that he was pretty much a one-man show.  

The examiner reported that the Veteran's appearance was appropriate, that he had difficulty getting up and down from a seated posture, and that he was rigid and tense.  The examiner stated that the Veteran's speech was normal and that his mood was anxious, but that he attempted to show no emotion.  It was noted that the Veteran's affect was congruent with mood and topic, as well as being in the full range.  The examiner indicated that there were no preoccupations, hallucinations, or illusions, as well as no derealization.  The examiner reported that the Veteran was oriented times four, and that his attention, concentration, short-term memory, and long-term memory were all within normal limits.  The examiner maintained that the Veteran's abstract thinking, moral thinking, ethical thinking, and insight were all within normal limits.  It was noted that the Veteran's commonsense reasoning and judgment were also within normal limits.  

The examiner reported that the Veteran slept a total of four to six hours per night and that he would awaken six times and did not know the reason that he awakened.  It was noted that the Veteran reported that his appetite was declining.  The examiner stated that the Veteran denied that he had depression, but that he reported that his wife claimed he didn't want to do anything.  The examiner indicated that the Veteran admitted to having anxiety some of the time and to being short-tempered.  It was noted that the Veteran reported that he would scream if he was alone in his car.  The examiner related that the Veteran also stated that he was an overly conscientious worker and that he would go to work regardless of how he felt on an emotional basis.  The examiner reported that the Veteran indicated that he could no longer do hobbies and that he had one close friend, but that he stayed in touch with and saw his extended family on a regular basis.  

As to PTSD criteria pursuant to the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), the examiner indicated that the Veteran met all aspects of Criteria A, and at least some of the aspects of Criteria B, C, D, E, and F.  The examiner indicated, as to Criteria F, that the Veteran's PTSD caused significant distress or impairment in social, occupational, or other areas of functioning.  The examiner indicated that the Veteran's current PTSD symptoms were a depressed mood, anxiety, and suspiciousness.  

The diagnosis was PTSD.  A GAF score of 53 was assigned.  The examiner indicated that the Veteran had occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although he was generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner also reported that the Veteran had slightly worsened based on the progress notes from his two VA treatments in 2010, as well as based on his own report.  The examiner commented that it was as likely as not that the Veteran was able to secure and maintain gainful employment.  It was noted that the Veteran had sufficient intelligence; abstract reasoning abilities; analytical thinking and reasoning skills; memory; and an ability to follow instructions and work with others.  The examiner indicated that the Veteran had been in a managerial position since 1988 and that he had been performing superbly in that position.  The examiner reported that the Veteran stated that his wife and family claimed that he was very rigid and too focused on work rather than on his family and himself.  

The evidence shows that the Veteran has been married to his second wife for over thirty-six years.  The Veteran reports that he has an excellent relationship with his wife and excellent relationships with his children and grandchildren.  The Veteran has worked a fleet and commercial manager at an automobile dealership since 1988, and he began working at the dealership in 1971.  The Veteran reports that he has one close friend and that he could no longer do hobbies.  He does indicate that he has stayed in touch with and sees his extended family on a regular basis.  A July 2013 VA psychiatric examination report indicates a GAF score of 53, which is suggestive of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The diagnosis was PTSD, and the examiner indicated the Veteran that had occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although he was generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Board observes that the examiner also reported that the Veteran had PTSD symptoms of depressed mood, anxiety, and suspiciousness.  The examiner further commented that it was as likely as not that the Veteran was able to secure and maintain gainful employment.  

A prior October 2008 VA psychiatric examination report related a GAF score of 55, which is also suggestive of moderate symptoms.  The examiner, at that time, indicated that the Veteran's GAF score was in the moderate range because although he had a few friends, he did have some minor conflicts at work and at home.  The examiner indicated that the Veteran's PTSD symptoms only mildly interfered with his employment functioning, but that they moderately to seriously interfered with his social functioning.  The Board observes that a September 2010 VA treatment report related a GAF score of 64, suggestive of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  

Viewing all the evidence, the Board finds that, continuously since the effective date of service connection for PTSD on July 10, 2008, there is a reasonable basis for finding that the Veteran's PTSD is productive of occupational and social impairment with reduced reliability and productivity supporting a higher rating of 50 percent.  

However, the Board cannot conclude based on the psychiatric symptomatology that the Veteran's PTSD is of such a severity to produce occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to various symptoms, as required for a 70 percent schedular rating.  The Veteran has not been shown to have such symptoms as suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and an inability to establish and maintain effective relationships.  The evidence does not support such a finding.  Thus, the 50 percent rating being assigned adequately addresses his PTSD symptomatology, which more closely approximates the 50 percent criteria compared to the 70 percent criteria.  See 38 C.F.R. § 4.7.

As this is an initial rating case, consideration has been given to "staged ratings" (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  Fenderson, 12 Vet. App. at 119.  The Board notes, however, that staged ratings are not indicated in the present case, as the Board finds the Veteran's PTSD has continuously been 50 percent disabling since July 10, 2008, when service connection became effective.  

Thus, a higher initial rating to 50 percent, continuously since July 10, 2008, is granted.  The Board has considered the benefit-of-the-doubt rule in making the current decision, but the preponderance of the evidence is against a higher rating for PTSD for this period.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  Additionally, the Veteran's occupational impairment is contemplated by the criteria set forth in Diagnostic Code 9411.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disability and referral for consideration of extraschedular rating is not warranted.  


ORDER

An initial higher rating of 50 percent is granted for PTSD continuously since the effective date of service connection on July 10, 2008, subject to the laws and regulations governing the payment of monetary awards.  


REMAND

The remaining issue on appeal is entitlement to an initial higher (compensable) rating for bilateral hearing loss.  

This case was previously remanded by the Board in July 2013, partly to schedule the Veteran for a VA examination to determine the nature and severity of his bilateral hearing loss.  The examiner was to provide a complete rationale for all conclusions reached and to discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA audiological examination conducted in October 2008, his VA treatment record from September 2010, and any lay and clinical evidence suggesting that his overall PTSD symptoms had worsened and resulted in more severe occupational and social impairment.  The examiner was also to specifically discuss the impact that the Veteran's PTSD had on his ability to secure and maintain substantially gainful employment.  

Pursuant to the Board's remand, the Veteran was afforded a VA audiological examination in July 2013.  The diagnoses were sensorineural hearing loss in the frequency range of 500 to 4000 Hertz, as well as in the frequency range of 6000 Hertz or higher frequencies, in both the Veteran's right ear and left ear.  The examiner indicated that the Veteran's hearing loss impacted his ordinary conditions of life, including his ability to work.  The examiner stated that the Veteran's hearing loss should not preclude him from working, but that it should make work more difficult.  It was noted that the Veteran reported that he had lost income from his sales job because he would get information incorrect on occasions.  The examiner indicated that the Veteran also stated that he had difficulty in all situations, but particularly on the phone.  

The Board notes that the examiner indicated that the Veteran's hearing loss should not preclude him from working, but that it should make work more difficult.  The Board finds that the examiner did not adequately address the United States Court of Appeals for Veterans Claims (Court) holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  The Board notes that the examiner reported that the Veteran stated that he had difficulty in all situations, but particularly on the phone.  It is unclear what was meant by "all situations."  The Board finds that the examiner did not adequately explain how the Veteran's bilateral hearing loss effects his occupational functioning and daily activities.  Therefore, a remand for another VA examination is required.  See 38 U.S.C.A. § 5103A(d) (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Additionally, the Board notes that a July 2013 statement from S. Mitsopoulos, M.D., indicated that the Veteran's hearing was evaluated in his office with a screening audiogram that confirmed high frequency loss in the ranges of 3000 to 5000 Hertz.  Dr. Mitsopoulos noted that the Veteran was referred for further treatment and evaluation.  Dr. Mitsopoulos stated that, unfortunately, it was determined that the hearing loss and secondary tinnitus would be permanent.  
The Board observes that a prior August 2008 statement from Dr. Mitsopoulos essentially provided the same information in regard to the Veteran's bilateral hearing loss.  

The Board notes that there is no audiogram, or other treatment reports, of record from Dr. Mitsopoulos in regard to the Veteran's bilateral hearing loss.  Therefore, as there may be outstanding treatment records available that may be pertinent to the Veteran's claim, an attempt should be made to obtain those records.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following actions:  

1.  Obtain copies the Veteran's audiogram, and any other pertinent treatment records related to his bilateral hearing loss, from S. Mitsopoulos, M.D.  

2.  Ask the Veteran to identify all other medical providers who have treated him for his service-connected bilateral hearing loss since February 2013.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him that he may obtain and submit those records.  

3.  Notify the Veteran that he may submit lay statements from individuals who may have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of his hearing loss symptoms, as well as the impact of those symptoms on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.  

4.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected bilateral hearing loss.  The entire claims file, including all electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all signs and symptoms of the service-connected bilateral hearing loss should be reported in detail.  

Also, the examiner must fully describe the functional effects caused by the Veteran's bilateral hearing loss in his or her final report, including specifically, the effect of the Veteran's hearing loss on his ability to communicate via the telephone and the impact of such on his employability.  The examiner should also address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relation to his bilateral hearing loss.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Finally, readjudicate the issue on appeal.  The adjudication should include consideration of the criteria for referral of the claim for an extraschedular rating.  If any the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


